Exhibit 10.2

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) made as
of June     , 2004, by and between SILICON VALLEY BANK, a California-chartered
bank (“Bank”) with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 5 Radnor
Corporate Center, Suite 555, 100 Matsonford Road, Radnor, Pennsylvania 19187 and
IMMUNICON CORPORATION, a Delaware corporation whose address is 3401 Masons Mill
Road, Suite 100, Huntingdon Valley, Pennsylvania 19006 (the “Company”);
IMMUNIVEST CORPORATION, a Delaware corporation, IMMC HOLDINGS, INC., a Delaware
corporation and IMMUNICON EUROPE, INC., a Delaware corporation whose addresses
are 1209 Orange Street, Wilmington, Delaware  19801 (each a “Borrower” and
collectively, the “Borrowers”).

 

RECITALS.

 

A.                                   Borrowers and Bank have entered into that
certain Loan and Security Agreement dated April 30, 2002 (as thereafter amended
from time to time, the “Loan Agreement”), pursuant to which Bank has agreed to
establish certain loans in favor of Borrowers.

 

B.                                     Borrowers have requested that Bank modify
certain provisions of the Loan Agreement, and the Bank has agreed to the
foregoing on the condition, among others, that this Agreement be executed and
delivered by Borrowers to Bank.

 

C.                                     Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Loan Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and Bank do hereby agree as follows:

 

1.                                       Recitals.  The parties hereto
acknowledge and agree that the above Recitals are true and correct in all
material respects and that the same are incorporated herein and made a part
hereof by reference.

 

2.                                 Primary Accounts.  Section 6.6 of the Loan
Agreement is amended and restated in its entirety as follows:

 


6.6                                 PRIMARY ACCOUNTS.


 

Each Borrower will maintain its primary depository and operating account with
Bank and will maintain a portion of its excess cash with Bank.

 

3.                                       Financial Covenants.  Section 6.7 of
the Loan Agreement is hereby amended and restated in its entirety as follows:

 

--------------------------------------------------------------------------------


 

6.7                                 Financial Covenants.  Borrowers will
maintain as of the last day of each month (unless otherwise stated below):

 

(A)                                  REMAINING MONTHS LIQUIDITY.  AT ALL TIMES
THAT OUTSTANDING OBLIGATIONS ARE EQUAL TO OR EXCEED FIVE HUNDRED THOUSAND
DOLLARS ($500,000), BORROWER WILL MAINTAIN, AS OF THE LAST DAY OF EACH MONTH, AT
LEAST SIX (6) REMAINING MONTHS LIQUIDITY AND AT ALL OTHER TIMES, BORROWER WILL
MAINTAIN, AS OF THE LAST DAY OF EACH MONTH, AT LEAST FOUR (4) REMAINING MONTHS
LIQUIDITY.

 

4.                                       Compliance Certificate.  Exhibit C to
the Loan Agreement is hereby replaced in its entirety with Exhibit C attached
hereto.

 

5.                                       Representations and Warranties.  Each
Borrower hereby issues, makes, ratifies and confirms the representations,
warranties and covenants, as applicable to it, contained in the Loan Documents
as of the date hereof, and further represents, warrants and covenants to the
Bank as follows:

 

(i)                                     Power and Authority.  Borrower has full
power and authority to execute and deliver this Agreement and each of the other
Loan Documents executed and delivered by it, to make the borrowing hereunder,
and to incur the Obligations, all of which have been duly authorized by all
proper and necessary corporate action.  Except for consents which have been
obtained, no consent or approval of stockholders or of any public authority is
required as a condition to the validity or enforceability of this Agreement or
any of the other Loan Documents executed and delivered by Borrower.

 

(ii)                                  Binding Agreements.  This Agreement and
each of the other Loan Documents executed and delivered by Borrower have been
properly executed by Borrower, constitute valid and legally binding obligations
of Borrower, and are fully enforceable against Borrower in accordance with their
respective terms.

 

(iii)                               No Conflicting Agreements.  There is (a) no
charter, by-law or preference stock provision of Borrower and no provision of
any existing mortgage, indenture, contract or material agreement binding on
Borrower or affecting its property, and (b) to the knowledge of Borrower no
provision of law or order of court binding upon Borrower, which would conflict
with or in any way prevent the execution, delivery, or performance of the terms
of this Agreement or of any of the other Loan Documents executed and delivered
by Borrower or which would be violated as a result of such execution, delivery
or performance.

 

6.                                       Conditions Precedent.  This Agreement
shall not become effective until Bank receives the following, each of which
shall be satisfactory in form and substance to Bank:

 

(a)                                  proof that Borrowers have paid all fees,
costs and expenses to Bank in connection with this Agreement, including but not
limited to all Bank’s attorneys fees and expenses; and

 

2

--------------------------------------------------------------------------------


 

(b)                                 such other information, instruments,
opinions, documents, certificates and reports as Bank may deem necessary.

 

7.                                       Counterparts.  This Agreement may be
executed in any number of duplicate originals or counterparts, each of which
duplicate original or counterpart shall be deemed to be an original and all
taken together shall constitute one and the same instrument.

 

8.                                       Loan Documents; Governing Law; Etc. 
This Agreement is one of the Loan Documents defined in the Loan Agreement and
shall be governed and construed in accordance with the laws of the Commonwealth
of Pennsylvania. The headings and captions in this Agreement are for the
convenience of the parties only and are not a part of this Agreement.

 

9.                                       Acknowledgments.  Each Borrower hereby
confirms to Bank the enforceability and validity of each of the Loan Documents. 
In addition, each Borrower hereby agrees to the execution and delivery of this
Agreement and the terms and provisions, covenants or agreements contained in
this Agreement shall not in any manner release, impair, lessen, modify, waive or
otherwise limit the joint and several liability and obligations of Borrowers
under the terms of any of the Loan Documents, except as otherwise specifically
set forth in this Agreement.  Each Borrower issues, ratifies and confirms the
representations, warranties and covenants contained in the Loan Documents,
except for such representations and/or warranties which, by their nature,
covered specific facts and events as they existed as of the date they were
originally made under the Loan Agreement, in which case each Borrower issues,
ratifies and confirms such representations and/or warranties as of the date they
were originally made under the Loan Agreement.

 

10.                                 Modifications.  This Agreement may not be
supplemented, changed, waived, discharged, terminated, modified or amended,
except by written instrument executed by the parties.

 

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

BY:

/s/ James G. Murphy

 

 

Sr. Vice President, Finance and
Administration, Chief Financial Officer

 

 

IMMUNICON CORPORATION

 

 

 

 

 

 

 

BY:

/s/ James G. Murphy

 

 

Treasurer

 

 

IMMUNIVEST CORPORATION

 

 

 

 

 

 

 

BY:

/s/ James G. Murphy

 

 

President

 

 

IMMC HOLDINGS, INC.

 

 

 

 

 

 

 

BY:

/s/ James G. Murphy

 

 

Treasurer

 

 

IMMUNICON EUROPE, INC.

 

 

 

 

 

 

 

BY:

/s/ Doug Marshall

 

 

Vice President

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

BY:

/s/ Maggie Garcia

 

 

AVP

 

 

SILICON VALLEY BANK

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK
3003 Tasman Drive
Santa Clara, CA 95054

 

 

FROM:

IMMUNICON CORPORATION

 

The undersigned authorized officer of Immunicon Corporation (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
among Borrower, its Subsidiaries and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending                         with all
required covenants except as noted below and (ii) all representations and
warranties in the Agreement are true and correct in all material respects on
this date.  Attached are the required documents supporting the certification. 
The Officer certifies that these are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) consistently applied from one period to
the next except as explained in an accompanying letter or footnotes.  The
Officer acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

 

 

Complies

 

 

 

 

 

 

 

 

 

 

 

Monthly financial statements

 

Monthly within 30 days

 

 

 

Yes

 

No

 

Annual (Audited)

 

FYE within 120 days

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

 

Maintain on a Monthly Basis:

 

 

 

 

 

 

 

 

 

Minimum Liquidity Coverage

 

 

 

 

 

 

 

 

 

(Outstanding Obligations equal or greater than $500,000)

 

6 months

 

 

 

Yes

 

No

 

(Outstanding Obligations less than $500,000)

 

4 months

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

Have there been updates to Borrower’s intellectual property, if appropriate?

 

 

 

 

 

Yes

 

No

 

 

Comments Regarding Exceptions:  See Attached.

BANK USE ONLY

 

 

Sincerely,

Received by:

 

 

 

AUTHORIZED SIGNER

 

 

 

 

Date:

 

 

 

 

 

Verified:

 

SIGNATURE

 

AUTHORIZED SIGNER

 

 

 

 

Date:

 

TITLE

 

 

Compliance Status:

Yes

No

 

--------------------------------------------------------------------------------